Exhibit 10.44
 
FORM OF GUARANTY
 
This Guaranty (this “Guaranty”) is entered into as of November 3, 2010, by the
person or entity listed on the signature page hereto as the “Guarantor” (the
“Guarantor”), in favor of [Deerwood Holdings, LLC][Deerwood Partners, LLC]
(“Investor”).
 
Recitals
 
A.           Concurrently herewith, CNS Response, Inc. a Delaware corporation
(“Borrower”), is issuing to Investor a Promissory Note dated as of the date
hereof (the “Note”), with an aggregate principal amount of $______, upon the
exchange and termination of a promissory note previously issued by Borrower to
Investor in connection with a loan Investor made to Borrower (the “Loan”),
subject to the terms and conditions set forth therein.
 
B.           Guarantor is willing to guaranty the full payment and performance
by Borrower of all of its obligations under the Note, all as further set forth
herein.
 
C.           Guarantor will obtain substantial direct and indirect benefit from
the Loan made by Investor to Borrower and evidenced by the Note.
 
Now, Therefore, to induce Investor to enter into the Note and to make the Loan,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, and intending to be legally bound, Guarantor hereby
represents, warrants, covenants and agrees as follows:
 
Section 1.                      Guaranty.
 
1.1           Unconditional Guaranty of Payment.  In consideration of the
foregoing, Guarantor hereby irrevocably, absolutely and unconditionally
guarantees to Investor the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of all principal,
interest and other amounts under the Note (collectively, the
“Obligations”).  Guarantor agrees that it shall execute such other documents or
agreements and take such action as Investor shall reasonably request to effect
the purposes of this Guaranty.
 
1.2           Separate Obligations.  These obligations are independent of
Borrower’s obligations and separate actions may be brought against Guarantor
(whether action is brought against Borrower or whether Borrower is joined in the
action).
 
Section 2.                      Representations and Warranties.
 
Guarantor hereby represents and warrants that:
 
(a)           Guarantor: (i) if an entity, is duly organized and validly
existing under the laws of its jurisdiction of formation; (ii) if an entity, is
duly qualified to do business in every jurisdiction where the nature of its
business requires it to be so qualified (except where the failure to so qualify
would not have a material adverse effect on Guarantor’s condition, financial or
otherwise, or on Guarantor’s ability to pay or perform its obligations
hereunder); and (iii) has all requisite power and authority to execute and
deliver this Guaranty being entered into and to perform its obligations
thereunder and hereunder.
 

--------------------------------------------------------------------------------


 
(b)           The execution, delivery and performance by Guarantor of this
Guaranty (i) are within Guarantor’s powers and have been duly authorized by all
necessary action on the part of Guarantor; (ii) do not contravene Guarantor’s
charter documents (if applicable) or any law or any contractual restriction
binding on or affecting Guarantor or by which Guarantor’s property may be
affected; (iii) do not require any authorization or approval or other action by,
or any notice to or filing with, any governmental authority or any other Person
under any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which Guarantor is a party or by which Guarantor or any of its
property is bound, except such as have been obtained or made; and (iv) do not
result in the imposition or creation of any lien or encumbrance upon any
property of Guarantor.
 
(c)           This Guaranty is a valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as the
enforceability thereof may be subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally.
 
(d)           There is no action, suit or proceeding affecting Guarantor pending
or threatened before any court, arbitrator, or governmental authority, domestic
or foreign, which may have a material adverse effect on the ability of Guarantor
to perform its obligations under this Guaranty.
 
(e)           Guarantor’s obligations hereunder are not subject to any offset or
defense against Investor or Borrower of any kind.
 
(f)           The incurrence of Guarantor’s obligations under this Guaranty will
not cause Guarantor to (i) become insolvent; (ii) be left with unreasonably
small capital for any business or transaction in which Guarantor is presently
engaged or plans to be engaged; or (iii) be unable to pay its debts as such
debts mature.
 
Section 3.                      General Waivers.  Guarantor waives:
 
(a)           Any right to require Investor to (i) proceed against Borrower or
any other person; (ii) proceed against or exhaust any security, or (iii) pursue
any other remedy.  Investor may exercise or not exercise any right or remedy it
has against Borrower without affecting Guarantor’s liability hereunder.
 
(b)           Any defenses from disability or other defense of Borrower or from
the cessation of Borrower’s liabilities.
 
(c)           Any setoff, defense or counterclaim against Investor.
 
2

--------------------------------------------------------------------------------


 
(d)           Any defense from the absence, impairment or loss of any right of
reimbursement or subrogation or any other rights against Borrower.  Until
Borrower’s obligations to Investor have been paid, Guarantor has no right of
subrogation or reimbursement or other rights against Borrower.
 
(e)           Any right to enforce any remedy that Investor has against
Borrower.
 
(f)           The benefit of any act or omission by Investor which directly or
indirectly results in or aids the discharge of Borrower from any of the
Obligations by operation of law or otherwise.
 
Section 4.                      Reinstatement.  Notwithstanding any provision of
the Note to the contrary, the liability of Guarantor hereunder shall be
reinstated and revived and the rights of Investor shall continue if and to the
extent that for any reason any payment by or on behalf of Guarantor or Borrower
is rescinded or must be otherwise restored by Investor, whether as a result of
any proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.  The determination as to whether any such payment must
be rescinded or restored shall be made by Investor in its sole discretion;
provided, however, that if Investor chooses to contest any such matter at the
request of Guarantor, Guarantor agrees to indemnify and hold harmless Investor
from all costs and expenses (including, without limitation, reasonable
attorneys’ fees) of such litigation.  To the extent any payment is rescinded or
restored, Guarantor’s obligations hereunder shall be revived in full force and
effect without reduction or discharge for that payment.
 
Section 5.                      Withholding.  In the event any payments are
received by Investor from Guarantor hereunder, such payments will be made
subject to applicable withholding for any taxes, levies, fees, deductions,
withholding, restrictions or conditions of any nature whatsoever.  Specifically,
if at any time any governmental authority, applicable law or regulation requires
Guarantor to make any such withholding or deduction from any such  payment or
other sum payment hereunder to Investor, Guarantor hereby covenants and agrees
that the amount due from Guarantor with respect to such payment or other sum
payable hereunder will be increased to the extent necessary to ensure that,
after the making of such required withholding or deduction, Investor receives a
net sum equal to the sum which it would have received had no withholding or
deduction been required and Guarantor shall pay the full amount withheld or
deducted to the relevant governmental authority.  Guarantor will, upon request,
furnish Investor with proof satisfactory to Investor indicating that Guarantor
has made such withholding payment, provided, however, that Guarantor need not
make any withholding payment if the amount or validity of such withholding
payment is contested in good faith by appropriate and timely proceedings and as
to which payment in full is bonded or reserved against by Guarantor.  The
agreements and obligations of Guarantor contained in this Section shall survive
the termination of this Guaranty.
 
Section 6.                      No Waiver; Amendments.  No failure on the part
of Investor to exercise, no delay in exercising and no course of dealing with
respect to, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.  This
Guaranty may not be amended or modified except by written agreement between
Guarantor and Investor, and no consent or waiver hereunder shall be valid unless
in writing and signed by Investor.
 
3

--------------------------------------------------------------------------------


 
Section 7.                      Compromise and Settlement.  No compromise,
settlement, release, renewal, extension, indulgence, change in, waiver or
modification of any of the Obligations or the release or discharge of Borrower
from the performance of any of the Obligations shall release or discharge
Guarantor from this Guaranty or the performance of the obligations hereunder.
 
Section 8.                      Notice.  Any notice or other communication
herein required or permitted to be given shall be in writing and may be
delivered in person or sent by facsimile transmission, overnight courier, or by
United States mail, registered or certified, return receipt requested, postage
prepaid and addressed as follows:
 

  If to Guarantor:  
SAIL Venture Partners
Attn: David B. Jones
600 Anton Blvd. Suite 1010
Costa Mesa, CA 92626
        If to Investor:    
c/o George Kallins
16 Deerwood Lane
Newport Beach, CA 92660

 
or at such other address as may be substituted by notice given as herein
provided.  Every notice, demand, request, consent, approval, declaration or
other communication hereunder shall be deemed to have been duly given or served
on the date on which personally delivered or sent by facsimile transmission or
three (3) business days after the same shall have been deposited in the United
States mail.  If sent by overnight courier service, the date of delivery shall
be deemed to be the next business day after deposited with such service.
 
Section 9.                      Entire Agreement.  This Guaranty constitute and
contain the entire agreement of the parties and supersedes any and all prior and
contemporaneous agreements, negotiations, correspondence, understandings and
communications between Guarantor and Investor, whether written or oral,
respecting the subject matter hereof and thereof.
 
Section 10.                     Severability.  If any provision of this Guaranty
is held to be unenforceable under applicable law for any reason, it shall be
adjusted, if possible, rather than voided in order to achieve the intent of
Guarantor and Investor to the extent possible.  In any event, all other
provisions of this Guaranty shall be deemed valid and enforceable to the full
extent possible under applicable law.
 
Section 11.                      Assignment; Governing Law.  This Guaranty shall
be binding upon and inure to the benefit of Guarantor and Investor and their
respective successors and assigns, except that Guarantor shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of Investor, which may be granted or withheld in Investor’s sole
discretion.  Any such purported assignment by Guarantor without Investor’s
written consent shall be void.  This Guaranty shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles thereof regarding conflict of laws.
 
4

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE FOLLOWS]
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the day and
year first written above.
 

 
GUARANTOR:
 
SAIL VENTURE PARTNERS, LP
         
 
By:
        Name        Title           

 